UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7253



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CARMEN PEREZ-LOERA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-95-112, CA-97-663-2)


Submitted:   January 30, 1998             Decided:   March 30, 1998


Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carmen Perez-Loera, Appellant Pro Se. David Bernard Smith, Greens-
boro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

her motion filed pursuant to Fed. R. Civ. P. 60(b), requesting the

court to dismiss her criminal conviction. Although she challenges

the validity of her conviction on jurisdictional grounds, she spe-

cifically requested the district court not to construe her motion
under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997). We have reviewed

the record and the magistrate judge's order and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United
States v. Perez-Loera, Nos. CR-95-112; CA-97-663-2 (M.D.N.C. June

19, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2